DECISION AND JUDGMENT ENTRY
Darnae Bunnell has filed a petition for a writ of mandamus. 6th Dist.Loc.App.R. 6 provides, in pertinent part: "An original action, other than habeas corpus, shall be instituted by the filing of an original and three copies of a complaint. The petitioner or relator shall also file apraecipe directing the clerk of the court of appeals to serve a copy ofthe complaint on each other party at the addresses listed in thepraecipe." No praecipe was filed by Bunnell. Accordingly, this court orders that the petition for mandamus is dismissed for failure to comply with 6th Dist.Loc.App.R. 6. Costs assessed to Bunnell.
Richard W. Knepper, J. and Mark L. Pietrykowski, P.J., CONCUR.